Citation Nr: 1002821	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  99-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for scars of the left thigh.

2.  Entitlement to a disability rating in excess of 10 
percent for injury to muscle group XIV.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION


The appellant in this case (the Veteran) had active service 
from December 1950 to September 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The Veteran testified before the undersigned Veterans Law 
Judge in September 2002.  A transcript of his hearing has 
been associated with the record.  

These matters were previously before the Board in October 
2005, at which time the claim for an increased rating for 
scars of the left thigh was denied.  The Veteran appealed to 
the Court of Appeals for Veterans Claims (Court), and in 
March 2007, the Court granted a Joint Motion of the parties, 
vacated the Board's October 2005 decision with respect to the 
claim for an increased rating for scars of the left thigh, 
and remanded that matter to the Board with instructions to 
consider a separate rating for injury to Muscle Group XIV.  
In August 2007, the Board remanded that claim for additional 
development.  In an April 2008 decision, the Board granted a 
separate 10 percent rating for injury to Muscle Group XIV, 
remanded a claim for a rating higher than 10 percent for that 
disability, and again denied the claim for an increased 
rating for scars of the left thigh.  The Veteran again 
appealed to the Court, and, in November 2009, the Court 
granted a Joint Motion of the parties, vacated the Board's 
April 2008 decision with respect to the claim for an 
increased rating for scars of the left thigh, and remanded 
that matter to the Board.  

The claim for a disability rating in excess of 10 percent for 
scars of the left thigh has since been returned by the agency 
of original jurisdiction (AOJ) from the Board's April 2008 
remand.  

The Board notes that a claim for service connection for a low 
back disability was also denied by the Board in April 2008, 
and the Board's denial was affirmed by the Court in November 
2009.  Moreover, subsequent to the Board's April 2008 
decision, the Veteran initiated an appeal as to initial 
ratings assigned for service-connected tinnitus and a hearing 
loss disability.  However, the Veteran withdrew his appeal in 
writing in September 2008.  

The Board also notes that additional medical evidence was 
received in September 2002, subsequent to the most recent 
adjudication of the claim; however, after review of that 
evidence, the Board finds that it is not pertinent to the 
claim herein decided.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for a disability rating in excess of 10 percent for 
injury to muscle group XIV is addressed in the REMAND portion 
of the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran has two service-connected scars of the left 
thigh, which measure 2-3 cm and 4-4.5 cm in diameter, 
respectively, and are manifested by tenderness, but are not 
unstable.  




CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for scars of the left thigh have not been met.  38 U.S.C.A. 
§ 1155 (West & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7801-05 (1998-2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal involves a claim that was filed prior to the 
enactment of the VCAA.  In letters sent in April 2001, 
January 2004, August 2004, and August 2007, the AOJ provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  Moreover, the August 2007 letter provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the August 2007 
letter, and opportunity for the Veteran to respond, the 
October 2007 supplemental statement of the case June 2008 
rating decision reflect readjudication of the claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
the latter notice. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a September 2007 
VA examination.  That examination was performed by a medical 
professional, based on a review of claims file and 
solicitation of pertinent history and symptomatology from the 
Veteran.  The examiner performed a thorough examination of 
the Veteran, and included diagnoses and rationales consistent 
with the examination and record.  The Board finds that it is 
adequate to evaluate the claim on appeal.  See Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's September 2002 hearing, 
along with various statements submitted by the Veteran and 
his attorney, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2009).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's left thigh scars are currently rated as 10 
percent disabling, effective September 11, 1959.  The 
Veteran's scars are rated under 38 C.F.R. § 4.418, Diagnostic 
Code 7804.  Under the version of that Code in effect since 
October 23, 2008, a 10 percent rating is warranted for one or 
two scars that are unstable or painful.  A 20 percent rating 
is contemplated by three or four scars that are unstable or 
painful, and a 30 percent rating is called for with five or 
more scars that are unstable or painful.  Note (1) of his 
code states that an unstable scar is one where, for any 
reason, there is frequent loss of covering skin over the 
scar.  Note (2) indicates that if one or more scars are both 
unstable and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful scars.  
Note (3), finally, dictates that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under this diagnostic code where appropriate.

After a careful review of the record, the Board finds the 
Veteran's scars to be no more than 10 percent disabling.  The 
scars are currently rated as 10 percent disabling, which 
contemplates one or two scars that are unstable or painful.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  In order to warrant 
a 20 percent evaluation the evidence must show three or four 
scars that are unstable or painful.  

Here, the most recent September 2007 examination shows the 
presence of only two scars over the lateral aspect of the 
thigh.  The anterior scar measured 2 cm in diameter, and the 
posterior scar measured 4.5 cm.  However, the examiner noted 
tenderness only over the posterior scar, and no tenderness 
over the anterior scar.  The report does not reflect 
instability or frequent loss of covering skin over either 
scar.  On VA examination in March 2001, both scars were found 
to be tender.  One scar measured 3 cm, and the other was 4 
cm.  Instability was not found.  

While the most recent objective evidence does not indicate 
pain on both scars, the Veteran has testified that both scars 
are painful (see hearing transcript).  We find the Veteran's 
subjective complaints more probative of pain than the 
findings of the VA examiner.  Thus the weight of the evidence 
shows that the Veteran has no more than two scars which are 
productive of pain, and which are not unstable, and 
accordingly an evaluation in excess of 10 percent is not 
warranted.

The Board notes that the criteria used to evaluate 
disabilities involving the skin were revised twice during 
this appeal.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the Veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the Veteran's 
disability for periods preceding the effective date of the 
regulatory change.  The effective date of a liberalizing law 
or VA issue is no earlier than the effective date of the 
change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009).

Pertinent to the period when the Veteran filed his claim, 
Diagnostic Code 7804 applied to scars, superficial, tender 
and painful on objective demonstration, and provided a 
maximum 10 percent rating.  A note provided that, the 10 
percent rating will be assigned, when the requirements are 
met, even though the location may be on tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement. 

Effective August 30, 2002, Diagnostic Code 7804 applies to 
scars that are superficial and painful on examination.  A 
single 10 percent rating is available.  Note (1) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Note (2) provides that, in this case, a 
10-percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  

Notably neither version of the rating schedule prior to 
October 23, 2008 specifically lists the number of scars that 
are to be considered for each rating.  Pursuant to Jones v. 
Principi, 18 Vet. App. 248 (2004), and the Court's Order in 
this case, the Board will now address whether separate 
ratings for the entry and exit scars are warranted under the 
prior versions of the rating schedule.  

The Board finds that separate ratings are not warranted under 
either version of the rating schedule in effect prior to 
October 23, 2008.  In so finding, the Board notes that both 
versions include a note that is only applicable to Diagnostic 
Code 7802, that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 (2009).  See Note (1) to 
Diagnostic Code 7802.  There is no such notation under 
Diagnostic Code 7804.  The Veteran's attorney has asserted 
(October 2007 letter) that the note under Diagnostic Code 
7802 should also apply to Diagnostic Code 7804.  However, the 
Board must conclude that the omission of this note under 
Diagnostic Code 7804, when it was specifically included under 
another code, strongly implies that it was not intended to 
apply to any other code.  

Under general principles of statutory construction, an 
omission from an express statutory list is deemed excluded 
from its coverage.  This is known as the principle of 
expression unius est exclusio alterius.  See Norman J. 
Singer, Sutherland Statutory Construction § 47.23 (5th ed. 
1992) ("The force of the maxim [expression unius est exclusio 
alterius] is strengthened where a thing is provided in part 
of the statute [or regulation] and omitted in another").  
Moreover, a general presumption that multiple scars are to be 
rated separately would render superfluous the note under 
Diagnostic Code 7802.  Both prior versions of Diagnostic Code 
7804 refer to scars (plural).  It is therefore apparent that 
multiple scars are contemplated.  

Also significant, the Veteran's scars of the left thigh arose 
from the same injury (as entry and exit wounds), they affect 
the same part of the body (the left leg, above the knee), and 
they are productive the same type of impairment (pain).  As 
such, the Board concludes that they should be considered as a 
single disability under Diagnostic Code 7804.  Thus, a 10 
percent rating is the maximum rating available under that 
code.  

The Board has also considered whether a higher rating (or 
separate rating) is warranted under any other scar code.  All 
versions of Diagnostic Code 7800 pertinent to this claim 
require involvement of the head, face, or neck, which is not 
at issue here.  All versions of Diagnostic Code 7801 require 
involvement of at least 12 square inches (77 sq. cm), which 
is not the case here.  Although the prior version of 
Diagnostic Code 7802 allows for separate ratings for widely 
separated areas, all versions of that code require 
involvement of an area or areas of 144 square inches (1 sq 
ft.) (929 sq. cm.), which is not the case here.  The current 
version of the rating schedule does not include Diagnostic 
Code 7803.  Prior versions of Diagnostic Code 7803, like 
Diagnostic Code 7804, provide a maximum 10 percent rating.  
Moreover, the version in effect since August 30, 2002 and 
prior to October 23, 2008 applies to scars that are unstable, 
which is not the case here.  The version in effect prior to 
August 30, 2002 applies to scars that are poorly nourished, 
with repeated ulceration, which is not the case here.  The 
Board also finds that, in light of the separate rating 
assigned for muscle injury, a rating on the basis of 
limitation of function of the left thigh, under Diagnostic 
Code 7805, would constitute pyramiding in violation of 
38 C.F.R. § 4.14 (2009).

In sum, the Board concludes that the Veteran's left thigh 
scars have been 10 percent disabling throughout the period on 
appeal, therefore, there is no basis for staged rating 
pursuant to Hart, (cited above).  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  

In this case, the Veteran is rated under a diagnostic code 
that specifically addresses the symptomatology reported, and 
which provides for higher ratings where appropriate 
symptomatology is shown.  Therefore, the Board finds that 
referral to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 10 percent for scars of the 
left thigh is denied.


REMAND

In the April 2008 remand, the Board instructed that the AOJ 
should provide the Veteran with a letter that contains 
appropriate notice of the regulations pertaining to 
evaluation of muscle injuries, and inform him of the evidence 
and information necessary to support an evaluation higher 
than 10 percent for injury to muscle group XIV.  A review of 
the claims file reveals that no such notice has been sent.  

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this matter is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Provide the Veteran with a letter that 
contains appropriate notice of the 
regulations pertaining to evaluation of 
muscle injuries.  The Veteran should be 
specifically informed of the evidence and 
information necessary to support an 
evaluation higher than 10 percent for 
injury to muscle group XIV.  The letter 
should advise the Veteran he should submit 
any pertinent evidence in his possession.  
The Veteran should be given the 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


